Citation Nr: 0307263	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  01-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $16, 680.90 
to include the questions of whether the overpayment was 
properly created and the waiver request timely filed.  

(The issue of entitlement to waiver of the overpayment in the 
original amount of $16,680.90 will be the subject of a later 
Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active service from August 1968 to 
August 1971, August 1972 to August 1978 and October 1980 to 
September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 decision by the Committee on 
Waivers and Compromises of the VA Debt Management Center in 
St. Paul, Minnesota, that denied entitlement to waiver of 
recovery of an overpayment of disability compensation in the 
original amount of $16,680.9.  The basis of the denial was 
that the application for waiver was not timely filed.  

The veteran appeared and gave testimony at a September 2001 
hearing before the undersigned Board member in Washington, 
D.C., in September 2001.  A transcript of this hearing is of 
record.  

In December 2001, this case was remanded by the Board for 
further adjudication by the RO.  The case is now again before 
the Board for its further appellate consideration.   

The Board is undertaking additional development on the issue 
of entitlement to waiver of overpayment of an indebtedness in 
the original amount of $16,680.90, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues. 


FINDINGS OF FACT

1.  Effective in February 1979, the veteran was entitled to 
VA compensation based on a service-connected disability 
rating of 50 percent.  

2.  VA was informed in November 1998 that the veteran had 
been incarcerated at a state penal institution since December 
6, 1995 due to the commission of a felony and it was 
thereafter proposed by the RO that the veteran's compensation 
benefits be reduced from the 50 percent service connected 
disability rate of payment to the 10 percent rate service 
connected disability rate of payment, effective from February 
4, 1996, thereby creating a $16, 680.90 overpayment of 
benefits.  

3.  There was a significant delay in informing the veteran of 
the overpayment because notice was not sent to his current 
address at a state correctional facility, and he did not 
actually receive notice of the overpayment until after the 
end of his incarceration on July 31, 2000.

4.  The veteran's request for waiver was received on October 
6, 2000, within 180 days of his actual notice of the 
overpayment.


CONCLUSIONS OF LAW

1.  The overpayment of the Veteran's VA compensation benefits 
in the amount of $16,680.90 from July 31, 1995 to February 4, 
1998, was properly created.  38 U.S.C.A. § 1114(a), 
5313(a)(c)(d) (West 2002); 38 C.F.R. § 3.665(a)(c)(d) (2002).  

The request for waiver of recovery of VA compensation in the 
amount of $16, 680.90 benefits was timely filed.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § § 1.963 (b)(2), 3.102  (2002)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a).

Although the Court has held that the VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment, because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).

I. Factual Basis

The veteran is service connected for polyneuropathy with 
incomplete paralysis of radicular groups and incomplete 
paralysis of the sciatic and femoral nerves evaluated as 50 
percent disabling; a pyloric channel ulcer, evaluated as 
noncompensable (0 percent) disabling; a laceration of the 
left upper lip, evaluated as noncompensable; and residuals of 
a pilonidal cystectomy, evaluated as noncompensable.  The 
veteran has been in receipt of a combined service connected 
rating of 50 percent since November 1, 1979.  

Of record is a VA Form 21-4193 from a state correctional 
institution, received by the RO in November 1998, which 
reveals that the veteran had been incarcerated at a state 
correctional facility since December 6, 1995 due to the 
commission of a felony.  The veteran's scheduled release date 
was in January 2003.  It was thereafter proposed by the RO 
that the veteran's compensation benefits be reduced from the 
50 percent service connected disability rate of payment to 
the 10 percent rate service connected disability rate of 
payment, effective from February 4, 1996.  

In a letter dated November 19, 1998 and addressed to the 
veteran's home residence, the RO informed the veteran that 
since he had been incarcerated for the commission of a felony 
it was proposed his VA disability compensation was to be 
reduced effective February 4, 1996.  There is a hand written 
note on this document to the effect that a copy had been sent 
to the to the institution where the veteran was incarcerated.  
The veteran was also informed that the adjustment would 
result in an overpayment of benefits that had been previously 
paid to him.  He was further informed that his current rate 
of compensation would be maintained for 60 days in order to 
allow him to present evidence as to why the proposed 
reduction should not be affected.   

In a letter dated in December 1998, the veteran acknowledge 
the receipt of the VA letter of November 19, 1998, and 
requested that his compensation be continued at his current 
rate.  He also requested a personal hearing to discuss the 
reduction in his VA benefit payment.  

In a letter dated December 29, 1998, and addressed to the 
veteran at the state correctional facility, the RO informed 
him that he had been scheduled for a personal hearing at the 
RO in February 1999.  

In a letter to the RO, dated January 24, 1999, the veteran 
indicated that he had received the December 1998 notice, but 
would be unable to appear for his hearing.  He also said that 
he never intended to deny that he was in prison, but asserted 
that his conviction was "bogus".  

In a letter from the RO to the veteran dated February 8, 
1999, and addressed to his home, the RO sought to inform the 
veteran that his compensation benefits had been reduced as of 
February 4, 1996, because he had been convicted of a felony 
and the law required such a reduction on the 61st day after 
conviction.  He was also informed that this adjustment had 
resulted in an overpayment of benefits previously paid to him 
and that he would be notified of the exact amount of the 
overpayment and given repayment information.  He was 
requested to notify the RO upon his release from confinement.  
A VA Form 4107 explaining his right to appeal was enclosed.  
On the document there is a hand written notation to the 
effect that a copy had been sent to the veteran in prison.  

The record contains a VA memorandum certifying that the first 
demand letter with Notice of Rights, concerning the veteran's 
overpayment of VA benefits was sent to the veteran at his 
home on February 20, 1999.  This letter was not returned by 
the Postal Service as undeliverable due to a bad address.   

Of record is a copy of an Order of Release On Parole from a 
state penal institution indicating that the veteran was 
released from incarceration on July 31, 2000.  

In the November 2000 decision by the Committee on Waivers and 
Compromises of VA Debt Management Center in St. Paul, 
Minnesota, that denied entitlement to waiver of recovery of 
an overpayment of disability compensation in the original 
amount of $16,680.90, it was noted that the veteran's request 
for waiver of overpayment of this indebtedness was received 
on October 6, 2000.

During a September 2001 video conference hearing before the 
undersigned Veterans Law Judge the veteran testified that he 
was never informed, and never knew, that he had to inform the 
VA about his incarceration or that his VA benefits could be 
affected by his imprisonment.  He said that he would have 
informed the VA of his incarceration if he knew that such was 
required. The veteran said that during his incarceration his 
mail was sent to his home address and that his mother 
received the mail.  He said that his mother did not open the 
mail when it was received but merely saved it unopened until 
his release from prison.  The veteran further testified that 
he did not open the correspondence from the VA concerning his 
overpayment until early August 2000, shortly after his 
release from incarceration. 

In a December 2001 letter, the veteran's mother stated that 
her son had been imprisoned from July 1995 through July 2000 
and that during this time his mail came to her at the 
veteran's last residential address.  She stated that she did 
not forward his mail on to him, but instead saved it until 
his return.  

Pursuant to the Board's December 2001 remand, a written paid 
and due audit was conducted by the RO, which determined that 
as of November 30, 2002, the balance due from the veteran's 
overpayment was $ 8, 396.90.

II. Legal Analysis

Generally, any person who is incarcerated in a Federal, 
State, or local penal institution in excess of 60 days for a 
conviction of a felony committed after October 7, 1980, and 
is rated 20 percent or more, shall not be paid compensation, 
or dependency and indemnity compensation, in excess of the 
amount specified in 38 U.S.C.A. § 1114(a), beginning on the 
61st day of incarceration.  A person whose benefits are 
subject to this reduction shall be informed of the rights of 
the person's dependence to an apportionment while the person 
is incarcerated, and the conditions under which payments to 
the person may be resumed upon release from incarceration.  
38 U.S.C.A. § 5313(a)(c)(d) (West 2002): 38 C.F.R. § 3.665(a) 
(2002).  

The rates for wartime disability compensation are noted in 
38 U.S.C.A. § 1114.  Under section (a), the monthly 
compensation specified is at the 10 percent rate.  

There shall be no recovery of payments or overpayments (or 
any interest thereupon) of any benefits under the law 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  The Secretary 
shall include in the notification to the payee a statement of 
the right of the payee to submit an application for a waiver 
under this subsection and a description of the procedures for 
submitting the application.  If the requester does 
substantiate that there was a delay in receipt of the notice 
of indebtedness, the 180 day period shall be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a) (West 2002): 38 C.F.R. 
§ 1.963(b)(2) (2002).  

"Presumption of regularity" supports the official acts of 
public officers, to include proper mailing of notification of 
decisions) and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vets. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), The 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  

Creation of Indebtedness

Initially, the Board must determine if the veteran's debt due 
to overpayment of his veteran's benefits was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
(The issue of the validity of the debt must be resolved prior 
to consideration of the issue of waiver of recovery).  For an 
improper creation of the overpayment, there would have to be 
evidence that the veteran was legally entitled to VA 
compensation benefits at the 50 percent disability rate while 
he was incarcerated during the period from February 4, 1996 
through July 31 2000; or, if he was not legally entitled to 
these benefits during this period, then it must be shown that 
the VA was solely responsible for the erroneous payment of 
excess benefits.  

In the veteran's case there is no dispute that his 
incarceration in a penal institution for a felony commenced 
on December 6, 1995.  Under the terms of 38 U.S.C.A. 
§ 1114(a), February 4, 1996, the 61st day of incarceration, 
was the proper date for the reduction of his compensation 
benefits to the 10 percent rate.  Clearly, under the law the 
veteran was not legally entitled to VA compensation benefits 
at the 50 percent disability rate while he was incarcerated 
during the period from February 4, 1996 through July 31 2000, 
the date of his parole from incarceration.  

VA audits have determined the amount of the original 
overpayment debt and there is no assertion or evidence that 
the original calculated overpayment and debt of $16, 680.90 
is incorrect.  

The veteran has contended that the overpayment should not 
have been created because he was unaware of the need to 
inform VA of his incarceration.  However, the provisions of 
38 U.S.C.A. § 5313; 38 C.F.R. § 3.655(a) are applicable 
regardless of the veteran's actual knowledge of their 
operation.  Further, the record shows that in March 1991, he 
was advised of the importance of promptly informing VA of any 
change in his address.  While he may not have been aware of 
the need to inform VA of his incarceration, he was clearly 
informed of the need to provide current information as to 
address.  Had the veteran complied with the RO's instructions 
and informed the RO of his change in address, he would have 
in effect informed VA of his incarceration.

Moreover, the evidence does not show that the VA was in any 
way responsible for the erroneous payment of excess benefits 
in violation of 38 U.S.C.A. § 1114(a) while the veteran was 
incarcerated.  There is simply no indication in the record 
that the VA knew or should have known that the veteran was 
incarcerated during the period in question until the RO was 
so informed by the state correctional institution in November 
1998, almost three years after the veteran was imprisoned.  

In view of the above, the Board finds that the overpayment of 
$16, 680.90 was properly created by the application of 
38 U.S.C.A. § 1114(a) effective on the 61st day following the 
date of the veteran's incarceration in December 1995 for a 
felony conviction.  In such a case as this, the question of 
the propriety of the creation of overpayment is determined by 
the law and not the evidence.  The veteran's claim regarding 
the propriety of the creation of the overpayment in the 
calculated amount of $16, 680.90 must be denied because of 
the lack of legal merit or lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Timeliness of Waiver Request

In regard to the question of whether the veteran's waiver 
request was timely filed, 38 C.F.R. § 1.963(b)(2), provides 
for an extension of the 180 day filing period for a waiver if 
the veteran can demonstrate that notification of the 
overpayment and the right to file for a waiver was not 
actually received by such payee within a reasonable period 
after such date. If the requester does substantiate that 
there was a delay in receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  

In this case, the evidence supports the veteran's contention 
that he did not receive notification of the overpayment and 
his right to request a waiver until after his release from 
incarceration on July 31, 2000.  

First, the Board notes that the veteran's mother has asserted 
that she did not forward to the veteran any of the mail sent 
to his last residential address prior to his imprisonment.  

Secondly, the record shows that the veteran responded to 
correspondence sent to the correctional facility, but did not 
respond to correspondence sent to his home.  There is no 
indication that a copy of the overpayment notice was sent to 
the veteran at his prison address.  The actual notice of the 
overpayment was sent to his residential address, even though 
VA was aware that his current address was the prison and not 
his residence.  

Since the notice was not sent to his current address, it is 
likely that there was a delay in its actual receipt until his 
release on July 31, 2000.  His request for waiver was 
received on October 6, 2000, a date that is within 180 days 
of his actual receipt of notice.

Accordingly, the Board concludes that the veteran's request 
for a waiver for his overpayment indebtedness was filed in a 
timely manner.

ORDER

The overpayment of VA compensation benefits, in the amount of 
$16,680.90, was properly created, the appeal to this extent 
is denied.

The application for waiver of recovery of an overpayment of 
VA compensation benefits in the amount of  $16, 680.90 was 
timely filed, the appeal to this extent is allowed.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

